t c memo united_states tax_court winston o and paulet p smith petitioners v commissioner of internal revenue respondent docket no 14601-01l filed date winston o and paulet p smith pro sese lorianne d masano for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent may proceed with his proposed collection activity relating to petitioners’ and tax_liabilities findings_of_fact on date petitioners and respondent executed an installment_agreement and petitioners signed form_900 tax_collection_waiver relating to petitioners’ and tax_liabilities the form_900 extended until date the period of limitations relating to collection of petitioners’ tax_liabilities on date petitioners and respondent executed a second installment_agreement petitioners later defaulted on the second agreement on date petitioners met with revenue_officer shoesmith with whom they discussed a possible offer-in- compromise and another installment_agreement shoesmith recommended to her supervisor that respondent reject these collection alternatives because she believed that among other things petitioners failed to file returns relating to numerous years had withheld information relating to their wherewithal to pay and were trying to avoid paying their taxes on date respondent sent petitioners a notice of defaulted installment_agreement under sec_6159 and a notice_of_intent_to_levy under sec_6331 relating to their and unpaid tax_liabilities petitioners’ tax_liability has been satisfied on date respondent received petitioners’ form request for a collection_due_process_hearing in which petitioners contended that their outstanding tax_liability relates only to they have been making installment payments they provided updated financial information respondent’s revenue_officer acted improperly and maliciously and they were taking steps to pay their outstanding tax_liabilities by letter dated date shoesmith indicated that petitioners’ case was being sent to respondent’s appeals_office and petitioners had not submitted requested financial information on date respondent received a letter in which petitioners contended that they substantially complied with respondent’s requests for financial information and had legitimate reasons for their failure to respond more fully by letter dated date respondent sent petitioners literal transcripts relating to the years at issue the transcripts verified the amount and timely assessment of petitioners’ tax_liabilities relating to all years in issue ie on date on date and and on date on date settlement officer salinger and petitioners participated in a section hearing petitioners contended that the period of limitation relating to collection collection_period expired with respect to petitioners’ and tax_liabilities and attempted to dispute such underlying liabilities ie presentation of evidence to substantiate entitlement to unspecified deductions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue petitioners requested abatement of their and liabilities and abatement of penalties and interest relating to all of their outstanding tax_liabilities petitioners further contended that the proposed collection would be unduly intrusive salinger did not consider any of petitioners’ claims regarding additional deductions relating to on date and date petitioners filed bankruptcy petitions that were discharged on date and date respectively by letter dated date respondent explained how the filing of petitioners’ bankruptcy petitions and execution of form_900 extended the collection_period in a letter dated date petitioners contended that the collection_period relating to their and liabilities began to run on september and date ie the dates the respective returns were filed petitioners’ bankruptcy filings extended the collection_period by only days and form_900 was executed outside the collection_period petitioners further asserted that the correct amount of their liability had yet to be determined in a letter dated date salinger rejected petitioners’ contentions and urged petitioners to provide the requested financial information salinger also contended the following respondent correctly calculated penalties and interest relating to posted credits and payments relating to and calculated the balance due at the time the lien was filed two consecutive bankruptcy petitions extended the collection_period form_900 was signed prior to expiration of the collection_period the installment agreements were not in effect due to petitioners’ default and the collection periods relating to and had not expired by notice_of_determination concerning collection action s under sec_6320 and or dated date respondent determined that the collection_period relating to petitioners’ and tax_liabilities had not expired petitioners may not claim additional deductions with respect to and petitioners offered no collection alternatives and thus it was appropriate to proceed with collection on date petitioners while residing in lutz florida filed an amended petition in which they contend that the settlement officer improperly refused to consider petitioners’ alleged entitlement to additional deductions relating to and petitioners’ consent to an extension of the collection_period was invalid because form_900 was signed after the collection_period had expired and respondent miscalculated their unpaid tax_liabilities opinion petitioners contend that respondent erred in not considering their claim to additional deductions relating to their tax_assessment petitioners however received a statutory_notice_of_deficiency relating to and thus are precluded from raising their additional deduction claim in this proceeding sec_6330 see 114_tc_176 petitioners further contend that respondent may not collect petitioners’ and tax_liabilities because the period for collection pursuant to sec_6502 expired on date respondent timely assessed petitioners’ tax_liability the collection_period would have expired on date had there been no actions tolling the running of the period petitioners’ and bankruptcy petitions however extended the expiration date until at least date the date petitioners executed form_900 see sec_6503 form_900 further extended the collection_period to date thus the collection_period relating to petitioners’ tax_liabilities had not expired as of the date of petitioners’ request for a sec_6330 hearing ie date and is further extended pursuant to sec_6330 during the hearing and while the appeals are pending similarly the collection_period relating to petitioners’ tax_liabilities has not expired respondent provided petitioners with transcripts relating to petitioners’ tax_liabilities took adequate steps to work with petitioners toward a resolution of such liabilities gave due consideration to all of petitioners’ contentions relating to the unpaid tax and decided to proceed with the proposed collection activity accordingly respondent committed no error and may proceed with the proposed collection activity contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
